Judgment and order of the County Court of Queens county reversed and a new trial ordered, costs to abide the event, inasmuch as the plaintiff did not sustain the burden of estabhshing negligence of the defendant. Evidence of loss of profits on a contract was not admissible as damages for personal injuries unless plaintiff also gave proof that such injuries prevented performance of the contract or receipt of profits thereof, or diminished them. Jenks, P. J., Burr, Carr, Stapleton and Putnam, JJ., concurred.